Citation Nr: 0931517	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  07-13 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic right knee 
disorder, to include as secondary to a service-connected left 
knee disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1995 to December 
1999.

This matter is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).

This case was remanded by the Board in December 2008 for 
further development and is now ready for disposition.


FINDINGS OF FACT

1.  A chronic right knee disorder was not shown in service; 
right knee pathology as not identified for many years after 
service.   

2.  A chronic right knee disorder is not related to service 
or to a service-connected disability. 


CONCLUSION OF LAW

A chronic right knee disorder was not incurred or aggravated 
by active duty, and is not due to service-connected 
disability.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	In addition to the regulations cited above, service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2008).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  
	
	The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.  
As the Veteran filed his claim in June 2004, the amendment is 
not applicable to the current claim. 

Service Connection on a Secondary Basis

In this case, the Veteran asserts that his right knee 
disorder is attributable to his service-connected left knee 
disability, which was the result of an injury while on active 
duty in December 1998.  An examination of the right knee 
indicated no abnormalities at that time.  The Board 
tangentially notes that one document from December 1998 
indicates that his ACL injury was to his right knee, but the 
remaining evidence indicates that this was a merely a 
transcription error.  

The first indication that the Veteran began experiencing pain 
in his right knee was in May 1999, while he was still on 
active duty, where he reported symptoms such as pops and 
clicking, but his range of motion was normal.  Similar 
complaints and observations were made in June 1999.  However, 
no edema or effusion was noted, and X-rays of the right knee 
were also normal.  Additionally, although he continued to 
attribute his right knee pain to the lessened use of his left 
knee, a right knee disorder was not observed at his 
separation physical examination in December 1999.  Therefore, 
a chronic right knee disorder was not noted in service.  

Post-service evidence reflects that the Veteran complained of 
right knee symptoms in April 2002, but an August 2002 X-ray 
showed no evidence of fracture or joint effusion.  
Additionally, the evaluating physician did not note any 
meniscal pathology or injuries from overuse, and an MRI of 
the patella in August 2004 did not show any osteophyte 
formation.  

Right knee pathology was first noted in August 2006, when he 
was diagnosed by a physical therapist with chondromalacia 
patella.  However, this diagnosis was not attributed to his 
left knee disability.  Moreover, subsequent evaluations in 
August and November 2007 indicated that this issue had 
resolved, as the Veteran stated that his knee felt "fine."
	
	Of particular note, the Veteran underwent a VA examination in 
January 2009 undertaken to specifically address his right 
knee complaints.  There, he complained that he has had 
"sharp, searing" pain in his right knee since 2005.  No 
erythema or swelling was noted over the right knee, although 
there was a localized mobile area of calcification over the 
medial patella.  There was no joint line tenderness, and he 
was able to squat normally without limitation or pain.  
	
	Additionally, the VA examiner provided the opinion that it 
was less likely as no that his right knee disorder was 
related to his left knee disability.  Specifically, the 
examiner reasoned that there was no mechanistic way to link 
the two causally.  
	
In finding this examination adequate for evaluation purposes, 
and assigning high probative value to it, the Board notes 
that the examiner reviewed the claims file, obtained a 
reported history from the Veteran, and conducted a complete 
examination.  There is no indication that the VA examiner was 
not fully aware of the Veteran's past medical history or that 
he misstated any relevant fact.  Therefore, in the absence of 
other clinical evidence relating his right knee disorder to 
his service-connected left knee disability, the Board finds 
this opinion to be of great probative value.
	
In considering this claim, the Board has also considered the 
Veteran's statements asserting a nexus between his right knee 
disorder and his service-connected left knee disability.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  However, 
knee-related disorders such as bursitis and chondromalacia 
patellae, are not the types of conditions that a lay person 
can provide competent evidence on questions of etiology or 
diagnosis.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

On the other hand, such competent evidence has been provided 
by the medical personnel who have examined and/or treated the 
Veteran during the current appeal and by service records 
obtained and associated with the claims file.  The Board 
attaches greater probative weight to the clinical findings 
than to his statements.  See Cartright, 2 Vet. App. at 25.  
In sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not 
applicable and the claim for service connection on a 
secondary basis is denied.
	
	Service Connection on a Direct Basis
	
	Next, although the Veteran has primarily asserted that his 
right knee disorder is attributable to his service-connected 
left knee disability, the Board has also considered the claim 
on a direct basis.  However, this appeal must also be denied.  
	As was noted above, the service treatment records note 
occasions of pain in the right knee without associated 
pathology.  Most notably, although he complained of pain at 
his separation physical in December 1999, no right knee 
pathology was observed by the examining physician.  
	
	As noted above, it was not until August 2006 that he was 
diagnosed with chondromalacia patella in the right knee.  
Here, the Board emphasizes the gap between discharge from 
active duty service (1999) and the first diagnosis to his 
right knee in August 2006 (approximately a 7 year gap).  
Furthermore, the record indicates that since this original 
diagnosis, the symptoms in his right knee had improved.  
	
	In addition to the absence of documented post-service 
symptomatology for many years, the Board has considered 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, continuity of symptomatology since active 
service has not been shown, nor has the Veteran so asserted.  
Specifically, the Board emphasizes the multi-year gap between 
discharge from active duty service (1999) and initial 
reported symptoms related to a right knee disorder in 2006.  
	
	Further, at January 2009 VA examination, the Veteran dated 
right knee pain to 2005, six years after discharge.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).  Therefore, continuity has 
not here been established.
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's right knee disorder to active duty.    

Specifically, the evidence does not indicate a relationship 
between his right knee pathology and active duty service.  In 
fact, the first indication of pathology was not until seven 
years after his discharge and, while the Veteran had episodes 
of pain while in service, these episodes were not accompanied 
by any pathology.  Moreover, the service treatment records do 
not indicate any trauma or injury while in service.  

In sum, in the absence of actual pathology to the right knee 
during service or for many years thereafter, and no nexus 
between current complaints and active duty, the evidence does 
not support a grant of service connection on a direct basis.  
As such, this aspect of the appeal is also denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in April 2006 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in April 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  
 
Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained the Veteran's service treatment 
records and VA treatment records.  Next, a specific VA 
medical opinion pertinent to the issue on appeal was obtained 
in January 2009.  

Further, given the absence of right knee pathology in service 
or for many years after separation, and no competent evidence 
of a nexus between service and the Veteran's claim, a remand 
for a VA examination on a direct basis would unduly delay 
resolution.  Moreover, the Veteran has not asserted that such 
a nexus to active duty service exists.  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a right knee disorder, to include as 
secondary to a service-connected left knee disability, is 
denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


